Citation Nr: 0026676	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-08 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right leg.

2.  Entitlement to service connection for arthritis of the 
right leg.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for emphysema.

6.  Entitlement to service connection for residuals of a cold 
injury, to include circulatory, respiratory and neurological 
conditions.

7.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh, involving Muscle 
Group XIV, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

9.  Entitlement to an initial evaluation in excess of 10 
percent for a sensitive scar on the right thigh.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service during World War II from June 
1944 to May 1946.  He received the Purple Heart Medal for 
injuries received in combat.  His claims come before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which adjudicated the 
issues on appeal. 

The Board notes that a September 1999 rating decision granted 
service connection for hearing loss and assigned a 
noncompensable (zero percent) evaluation.  The veteran's 
attorney submitted a letter in October 1999 expressing 
dissatisfaction with the noncompensable evaluation, and a 
statement of the case was issued in November 1999.  To date, 
however, no substantive appeal has been received.  This issue 
is therefore not presently before the Board.  See 38 C.F.R. 
§ 20.200 (1999).


FINDINGS OF FACT

1.  No medical evidence establishes that the veteran 
currently suffers from nerve damage of the right leg. 

2.  No medical evidence establishes that the veteran 
currently suffers from arthritis of the right leg.

3.  No medical evidence relates the veteran's varicose veins 
to his period of active service.

4.  On June 15, 1998, the RO received the veteran's claim for 
service connection for a respiratory condition due to 
smoking. 

5.  No medical evidence relates the veteran's emphysema, or 
any other respiratory condition, to his period of active 
service.

6.  The veteran's disability due to residuals of a shell 
fragment wound of the right thigh, involving Muscle Group 
XIV, is manifested by a retained foreign body, a 6 cm scar 
with tenderness on palpation, slight weakness of the 
quadriceps when tested against resistance, but no muscle 
herniation, or damage to any tendons, bones or joints.

7.  The veteran's PTSD produces some occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms which include flashbacks and intrusive 
thoughts, causing hypervigilence and chronic sleep 
impairment.  

8.  The veteran's sensitive scar associated with his residual 
shell fragment wound does not produce any limitation of 
function of the right thigh.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for nerve 
damage of the right leg is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
arthritis of the right leg is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
varicose veins is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
nicotine dependence is precluded as a matter of law.  38 
U.S.C.A. § 1103 (West 1991 & Supp. 1999).

5.  The claim of entitlement to service connection for 
emphysema is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim of entitlement to service connection for 
residuals of a cold injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right thigh, 
involving Muscle Group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.56, 4.72, 4.73, Diagnostic Code 5314 (1999).

8.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R.         §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1999).

9.  The criteria for an initial evaluation in excess of 10 
percent for a sensitive scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Codes 7804, 7805.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.  
Alternatively, a claim may be well grounded by showing a link 
to service based upon the application of the rule relating to 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-497 (1997).

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

A.  Nerve Damage and Arthritis of the Right Leg

The veteran claims that he currently suffers from nerve 
damage and arthritis of the right leg as a result of his 
service-connected residuals of a shell fragment wound of the 
right thigh, involving Muscle Group XIV.  The Board 
disagrees, however, as no medical evidence shows that he 
currently suffers from a disability due to nerve damage or 
arthritis of the right leg.  See Epps 126 F.3d at 1468.

Service medical records shows that in June 1945 the veteran 
sustained a shell fragment wound to the right anterior thigh.  
No arthritis or neurological involvement of the right leg was 
reported.  Post-service medical records also show no evidence 
of arthritis or nerve damage of the right leg.  The veteran 
was admitted to a VA hospital in April 1949 for a five month 
history of pain and locking of the right knee following a 
sports related injury.  X-rays showed no abnormalities of the 
right knee joint, and no neurological findings were reported.  
The diagnosis was torn medial meniscus of the right knee.  A 
meniscectomy of the right medial meniscus was performed.  

In connection with this claim, the veteran underwent several 
VA examinations in 1998.  An August 1998 general medical 
examination report noted that deep tendon reflexes were 
brisk, and that extremities showed good peripheral pulses 
with no edema.  The diagnoses section listed status post 
shrapnel injury of the right thigh and status post 
meniscectomy of the right medial meniscus in 1949, but made 
no reference concerning arthritis or nerve damage of the 
right leg.  At a VA muscle examination in August 1998, the 
veteran reported complaints pertaining to his service-
connected shell fragment wound of the right thigh.  It was 
noted, however, that no bony, nerve, or vascular injuries 
were present.  There was also no evidence of any joint or 
tendon damage.  The diagnosis was status post shrapnel wound 
of the right quadriceps muscle of the medial thigh.  Hence, 
no arthritis or nerve damage was shown. 

In connection with his claim for service connection for 
residuals of a cold injury, the veteran underwent an 
additional VA examination in March 1999.  Objectively, the 
lower extremities showed no evidence of any sensory deficits 
or motor weakness.  There was no swelling or stiffness of the 
joints.  X-rays of the tibia and fibula were interpreted as 
normal.  The diagnoses were history of frostbite, history of 
fungal infection and varicose veins.  Neither arthritis nor 
nerve damage was noted. 

Based on the foregoing, it is clear that no current 
disability involving arthritis or nerve damage of the right 
leg is present.  The evidence shows that the shell fragment 
wound to the right thigh in 1945 did not result in arthritis 
or nerve damage.  The only evidence that the veteran 
currently suffers from either of these disabilities are his 
own lay statements in support of his claim.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis pertaining to arthritis 
or nerve damage, his lay statements cannot serve as a 
sufficient predicate upon which to find his claims for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of 
well-grounded claims of entitlement to service connection for 
arthritis and nerve damage of the right leg, and that the 
claims must be denied on that basis.  See Epps, 126 F.3d at 
1468; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding 
that in the absence of evidence of a currently claimed 
condition, there can be no valid claim); see also Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.)

B.  Varicose Veins

The veteran claims that he currently suffers from varicose 
veins as a result of service.  While the record shows that 
the veteran currently suffers from varicose veins in both 
legs, no medical evidence relates this condition to service.  
Therefore, the veteran's claim must be denied as not well 
grounded.  See Epps 126 F.3d at 1468.

The veteran's service medical records reflect that varicose 
veins were never identified in service.  After leaving 
service in May 1946, he was examined by VA in August 1946 and 
July 1948 to evaluate his residual shell fragment wound.  He 
also underwent right knee surgery in April 1949 at a VA 
hospital.  None of these reports, however, mentioned varicose 
veins. 

Varicose veins were first diagnosed at a VA examination in 
August 1998.  However, the report of that examination did not 
contain a medical opinion concerning the etiology or date of 
onset of this condition.  At a VA examination in March 1999, 
the veteran explained that his varicose veins had been 
present for many years but was unable to recall the exact 
date of onset.  The impression was varicose veins, right 
greater than left.  Again, no medical opinion concerning the 
etiology or date of onset of his varicose veins was provided.

Based on the foregoing, the Board finds that the veteran has 
not submitted a well-grounded claim of entitlement to service 
connection for varicose veins because no medical evidence of 
record links this condition to his period of military 
service.  The veteran's service medical records made no 
reference to varicose veins.  Furthermore, this condition was 
first diagnosed in 1998, over fifty years after he left 
service, and no opinion from a medical professional links 
this condition to service.  Indeed, the only evidence 
relating his varicose veins to service are the veteran's own 
lay statements in support of his claim, which is insufficient 
to render the claim well grounded.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494-95.  According, the 
veteran's claim for service connection for varicose veins 
must be denied as not well grounded. 

C.  Nicotine Dependence and Emphysema

On June 15, 1998, the RO received the veteran's claim for 
service connection for a respiratory condition as a result of 
smoking.  The veteran indicated that he began smoking 
cigarettes during service and became nicotine dependent, and 
that his current emphysema resulted from smoking.

Congress has prohibited the grant of service connection for a 
disability on the basis that such resulted from disease 
attributable to the use of tobacco products during the 
veteran's active service for claims filed after June 9, 1998.  
38 U.S.C.A. § 1103 (West 1991 & Supp. 1999).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998, 
are subject to this restriction.  In his claim received on 
June 15, 1998, the veteran asserted that his respiratory 
condition was due to smoking.  A March 1999 VA examination 
report lists diagnoses of emphysema and a left lower lobe 
granuloma.  

In this case, the provisions of 38 U.S.C.A. § 1103 are 
dispositive of this theory of entitlement and require that 
the claim be denied.  In a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the 
veteran's claim was received on June 15, 1998, after the 
promulgation of this section, his claims for service 
connection for nicotine dependence and emphysema from tobacco 
use in service are prohibited as a matter of law.

The Board notes an exception to the rule set forth in 38 
U.S.C.A. § 1103(a).  This aforementioned law will not 
preclude establishment of service connection for a disease 
which is otherwise shown to have been incurred or aggravated 
in active duty, or which became manifest to a compensable 
degree during any applicable presumptive period.  38 U.S.C.A. 
§ 1103(b).  This exception is the subject of the discussion 
below.

However, as the veteran has also failed to present medical 
evidence linking any of his current respiratory conditions to 
service, there is no basis for a grant of service connection 
on a direct basis.  The veteran's service medical records 
made no reference to any respiratory problems.  In fact, the 
veteran was first diagnosed with a respiratory condition in 
1995, almost fifty years after his separation from active 
duty.  In this regard, VA outpatient treatment reports dated 
from 1995 to 1998 include diagnoses of nicotine dependence 
and chronic obstructive pulmonary disease (COPD).  The Board 
emphasizes, however, that none of these reports contains a 
medical opinion relating any of the veteran's respiratory 
problems to service.  In fact, a July 1998 entry notes that 
the veteran's COPD had been present for three years, well 
after his separation from active duty.  

In connection with this claim, the veteran was also afforded 
several VA examinations.  A general medical examination 
performed in August 1998 noted that the veteran had been 
treated for emphysema and asthma over the past several years.  
The diagnoses were COPD, emphysema and asthma.  As noted 
above, a March 1999 VA respiratory examination report also 
listed diagnosis of emphysema and left upper lobe granuloma.  
Neither of these reports, however, included a medical opinion 
concerning the date of onset or etiology of these conditions.  
Thus, no medical evidence of a nexus between these 
respiratory conditions and service has been provided.  

Despite contentions by the veteran and his attorney that his 
respiratory condition is related to service, lay assertions 
of medical etiology can never constitute evidence to render a 
claim well grounded under section 5107(a).  See Grottveit, 5 
Vet. App. at 93 (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Espiritu, 2 Vet. App. at 494-95 (laypersons 
are not competent to render medical opinions).  Hence, the 
veteran's claim for service connection for a respiratory 
condition, to include emphysema, must be denied as not well 
grounded. 

D.  Residuals of a Cold Injury, to 
Include Circulatory, Respiratory and 
Neurological Conditions

The veteran claims that he suffers from residuals of a cold 
injury as a result of having been exposed to cold weather in 
Germany during World War II.  He alleges that these residuals 
include circulatory, respiratory and neurological problems.  
For the following reasons, however, the Board finds that the 
veteran's claim is not well grounded and must be denied. 

Initially, the Board notes that it has already adjudicated 
the issues of entitlement to service connection for nicotine 
dependence and emphysema.  In denying these claims, the Board 
also considered whether any of the veteran's respiratory 
conditions are directly related to service under 38 C.F.R. 
§ 3.303.  Therefore, the Board need not consider whether any 
of the veteran's respiratory conditions are related to an in-
service cold weather injury. 

The veteran's service medical records do not show that he 
suffered from any kind of cold weather injury.  In 
particular, these records made no reference to any 
circulatory or neurological problems.  Nevertheless, the 
Board accepts the veteran's account of sustaining frostbite 
during World War II.  The Board notes that 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection for injuries alleged to have 
been incurred in combat.  See also Collette v. Brown, 82 F.3d 
389 (1996).  Service personnel and medical records confirm 
that the veteran sustained a shell fragment wound to the 
right thigh while engaged in combat.  Thus, the veteran is 
unquestionably a "combat" veteran.

Nevertheless, the reduced evidentiary burden only applies to 
the issue of service incurrence, and not to the issue of a 
current disability or of a nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  In this case, the evidence fails to show that 
the veteran currently suffers from residuals of a cold 
weather injury.  A July 1998 VA psychiatric examination 
report included Axis III diagnoses of "frostbite, tinnitus 
and hearing loss, service connected per veteran's history."  
The VA general medical examination performed in August 1998 
also includes a diagnosis of "history of frostbite both feet 
1945."  

In March 1999, the veteran underwent a VA examination to 
determine whether he currently suffered from any residuals of 
a cold weather injury.  The veteran told the examiner that he 
had been exposed to cold weather while in the trenches during 
the war.  He said he began experiencing a tingling sensation 
in both big toes after the war, especially in the winter 
months.  Physical examination showed no evidence of any 
residuals of a cold weather injury.  Skin color was normal, 
with no evidence of any edema and no change in temperature or 
atrophy.  The skin was moist and of normal texture.  Evidence 
of a fungal infection was present in all toes, which 
consisted of small blisters.  All toenails were present.  The 
examiner's impression was history of frostbite and history of 
a fungal infection. 

The evidence shows that the veteran probably suffered from 
frostbite of both feet while in service.  Nevertheless, no 
current disability has been medically identified with respect 
to the veteran's in-service frostbite.  Compensation may only 
be awarded to an applicant who has a disability existing on 
the date of the application, and not for a past disability.  
See Degmetich, 104 F.3d at 1332.  As no current disability is 
shown, the veteran's claim for service connection for 
residuals of a cold weather injury must be denied as not well 
grounded.  See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. 
App. at 225.

E.  Conclusion

The Board has considered the argument advanced by the 
veteran's attorney that VA has failed to properly assist the 
veteran in the development of these claims by not affording 
him appropriate medical examinations.  It has been argued 
that VA medical examiners failed to provide medical opinions 
concerning the etiology of the claimed disabilities.  
However, since each of the above claims for service 
connection is not well grounded, VA has no duty to assist the 
veteran in developing the record to support these claims.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the veteran's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id. 





II.  Evaluations of Service-Connected 
Disabilities

As a preliminary matter, the Board finds that the veteran's 
claims with respect to the ratings assigned for his service-
connected residuals of a shell fragment wound of the right 
thigh, sensitive scar, and PTSD are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).  The Board 
has considered the argument advanced by the veteran's 
attorney that VA examinations relied on by the RO were 
inadequate for rating purposes, as examiners failed to review 
the claims file as required by VAOPGCPREC 20-95 (July 14, 
1995).  The Board finds, however, that this opinion does not 
mandate that VA examiners are required to review a claimant's 
prior medical records in each case in which the VA conducts 
an examination for compensation purposes.  That opinion 
states that although 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, this 
provision does not identify any particular source for that 
history.  For example, section 4.1 does not require that the 
history be obtained from the examiner's review of prior 
medical records as opposed to the oral report of the veteran 
examined or summaries provided by the rating board requesting 
the examination.  Id.

The Board points out that each of the VA examination reports 
at issue include a history of the veteran's claimed 
disabilities.  In any event, there is no indication in the 
record that VA examiners did not review the veteran's claims 
file.  In fact, in scheduling the veteran's examinations with 
regard to his claims, the RO specifically requested that the 
claims file be made available to examiners in conjunction 
with said examinations, and there is no indication in the 
record that this request was not fulfilled.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under 38 U.S.C.A. § 5107(a).

A.  Residuals of a Shell Fragment Wound of the Right Thigh

In August 1948, the RO granted service connection for 
residuals of a shell fragment wound of the right thigh, 
involving Muscle Group XIV, and assigned a 10 percent 
evaluation.  The veteran now claims that this disability has 
worsened, thereby warranting an increased evaluation.  In 
evaluating this muscle injury, it is important to note that a 
November 1998 rating decision also granted a separate 10 
percent evaluation for the residual scar.  Therefore, in 
adjudicating this claim, the Board need not consider any 
symptoms associated with the residual scar.  

1.  Factual Background

In June 1945, the veteran sustained a shell fragment wound to 
the right anterior thigh.  The veteran recalled being 
hospitalized for about ten days and undergoing surgery to 
remove as much of the shrapnel as possible.  There was no 
infection, and he returned to duty after ten days.  X-rays 
taken in July 1948 showed a normal right femur except for a 
foreign body measuring 3/8 of an inch by 1/8 of an inch 
located in the soft tissues.  

At a VA muscle examination in August 1998, the examiner 
recorded the veteran's history concerning the shell fragment 
wound to the right thigh.  The veteran said he experienced 
periods of pain in his right anterior thigh with no 
precipitating factors.  He described a sharp, stabbing pain 
located in the scar area which would occur about every month 
or two.  He said the pain would last for a few seconds and 
felt like he was being stabbed with a knife.  He also 
described a tingling sensation and a warming sensation in the 
scar area.  He denied falling due to pain.  He  explained 
that muscles near the scar would quiver from time to time, 
especially with changes in the weather.  Objectively, no 
record of any bony nerve or vascular injury was present.  
There were sensitive scars, which the examiner noted were 
described in detail in another examination report.  No exit 
wounds were present.  The muscle group involved was the 
medial quadriceps region.  There was no damage to any 
tendons, bones or joints.  There was slight weakness of the 
quadriceps when tested against resistance, but no muscle 
herniation was present.  The right knee demonstrated full 
extension.  Based on these findings, the diagnosis was 
"status post shrapnel wound right quadriceps muscle medial 
thigh."

The veteran was afforded an additional VA muscle examination 
in April 1999.  The examiner noted the veteran's history of 
having shrapnel wounds to the right thigh in 1945, with 
retained foreign bodies which were too small to be removed.  
The veteran said he continued to have sharp pains in the 
right thigh once or twice a week.  He said the pain would 
come and go and was not effected by the weather.  He 
explained that he did not walk much because of his emphysema.  
He reported some difficulty crossing his right leg over his 
left knee.  Physical examination revealed that the veteran 
walked with a minimal limp.  There was some limitation of 
flexion of the right knee and hip, but extension of the right 
knee was full to zero degrees.  Knee jerks were brisk.  The 
impression was residuals of a shrapnel wound of the right 
thigh muscles.  The examiner concluded that the limitation of 
flexion of the right knee and hip may have been partly due to 
the sartorius muscle which belonged to Muscle Group XIV. 

2.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The pertinent Diagnostic 
Code sections will be discussed below, as appropriate. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

The criteria for the evaluation of residuals of healed shell 
fragment wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56 (d)(1).

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound.  The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56 (d)(3).

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage: (a) x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (b) adhesions of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

The veteran's service-connected residuals of a shell fragment 
wound have been evaluated as 10 percent disabling under 
Diagnostic Code 5314, pursuant to which the severity of 
injury to the muscles of Group XIV is evaluated.  This 
diagnostic code states that Muscle Group XIV includes those 
muscles responsible for extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of the 
fascia lata and iliotibial band, postural support of the 
body, and synchronizing the hip and the knee, acting in 
conjunction with the hamstrings.  Muscles listed as part of 
this group include the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  This code provides a noncompensable (zero 
percent) evaluation if impairment of this muscle group is 
slight, a 10 percent evaluation for a moderate disability, a 
30 percent evaluation for a moderately severe disability, and 
a 40 percent evaluation for a severe disability.  See 
38 C.F.R. § 4.73, Diagnostic Code 5314.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not provide any basis for 
an evaluation in excess of the currently assigned 10 percent 
for the veteran's residuals of a shell fragment wound of the 
right thigh.  The clinical evidence shows this disability to 
be no more than moderate in degree.  In considering the 
history of the veteran's right thigh injury, the Board notes 
that he required only ten days of hospitalization, after 
which time he was released back to duty.  Service medical 
records do not show that this injury caused prolonged 
infection, sloughing of soft parts or intermuscular 
cicatrization.  In fact, at the time of his injury, records 
revealed no findings involving the muscular or nervous 
systems.  Service medical records also do not show evidence 
of unemployability because of an inability to keep up with 
work requirements.  

The clinical evidence shows a 6 cm entrance scar that is 
sensitive to touch.  However, there is no evidence of any 
ulceration, inflammation, edema or keloid formation.  More 
importantly, the evidence fails to show that residuals of 
this injury are currently manifested by moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared to the left 
side.  Tests of strength and endurance of Muscle Group XIV 
showed no evidence of marked or moderately severe loss.  
Indeed, the August 1998 examination report noted only slight 
weakness of the quadriceps when tested against resistance and 
no muscle herniation.  In April 1999, a VA examiner reported 
some limitation of flexion of the right knee and hip, but 
commented that such limitation was probably only partly 
related to impairment of Muscle Group XIV.  In addition, the 
right knee and hip exhibited full extension to zero degrees.  
Based on these findings, the preponderance of the evidence 
does not show the veteran's residuals of a shell fragment 
wound of the right thigh, involving Muscle Group XIV, to be 
more than moderate as defined under applicable schedular 
criteria.

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R.        §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  In determining the appropriateness 
of the currently assigned 10 percent evaluation for the 
veteran's service-connected disability, the Board notes that 
there is a similarity between the cardinal signs and symptom 
of muscle disability as set forth in 38 C.F.R. § 4.56(c) and 
the requirements set forth in 38 C.F.R. §§ 4.40 and 4.45.  
Although ratings for muscle injury are not specifically based 
on limitation of joint motion, but rather based on the degree 
of injury to the muscle, the provisions are sufficiently 
similar such that it would be tantamount to pyramiding to 
consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 along 
with the provisions of 38 C.F.R.      § 4.56(c) in rating 
muscle injury.  Thus, the veteran's complaints of pain and 
weakness have been considered in determining that a moderate 
degree of muscle injury exists.  Further, although the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 would be applicable 
to ratings under diagnostic codes which contemplate joint 
pathology, no joint pathology has been identified as being a 
residual of the shrapnel wound in question. 

As the evidence of record demonstrates that the veteran's 
residuals of a shell fragment wound of the right thigh, 
involving Muscle Group XIV, are most consistent with a 
moderate disability, the Board can only conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  Accordingly, the doctrine of 
reasonable doubt need not be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.



B.  Post-Traumatic Stress Disorder

The November 1998 rating decision on appeal granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective as of June 1998.  The veteran responded 
by filing a notice of disagreement with respect to the 30 
percent evaluation, and this appeal ensued.  As this is a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

1.  Factual Background

The RO initially rated the veteran's PTSD based on a report 
from a VA psychiatric examination performed in July 1998.  
During the interview, the veteran reported flashbacks and 
nightmares almost every other night.  He said he had been 
having difficulty falling asleep and did not feel rested in 
the morning.  He explained that he was still able to maintain 
loving and caring attitudes toward others, and denied 
depression and a general loss of interest.  He said he had a 
problem with his temper and described occasional moderate 
mood swings of relatively brief duration.  He reported an 
exaggerated startle response and hypervigilence.  He denied 
any problems with concentration.  He reported an ongoing 
concern about his health with some obsessive compulsive 
features.  He also described a feeling of being "keyed up," 
with some muscle tension and twitching.  According to the 
veteran, his psychological problems did not seriously 
interfere with his work and only modestly interfered with his 
interpersonal relationships.  

On mental status examination, the veteran was described as 
friendly and cooperative throughout the interview.  His 
affect was described as tense, apprehensive, and moderately 
anxious, with no definable depression.  His mood was somewhat 
unstable.  He was well oriented to time, place and person.  
He was able to follow a goal oriented idea without 
difficulty, and there was no evidence of any fragmentation of 
thought or underlying thought disturbance.  His intelligence 
was estimated to be average or above.  Abstract 
conceptualization was done without impairment.  Recent and 
remote memory appeared to be intact despite the veteran's 
claim of a decrease in short-term memory over the past few 
years.  There was no evidence of any delusions, 
hallucinations or suicidal ideation.  Obsessive compulsive 
ideation was present to a moderate degree.  Insight was 
partly impaired, and judgment was intact with ongoing ability 
to manage his financial affairs without assistance.  

Based on these findings, the examiner provided an Axis I 
diagnosis of "Post-traumatic stress disorder, chronic, 
moderate severity, service connected."  A Global Assessment 
of Functioning (GAF) score of 70 was assigned.  The examiner 
commented that the veteran's PTSD was more prominent early in 
life before eventually abating.  However, symptoms began 
increasing over the past three to four years to the moderate 
range.  The veteran was now having nightmares and frequent 
periods of flashbacks, resulting in an associated sleep 
pattern disturbance, as well as hypervigilence and an 
exaggerated startle response.  As a result, the veteran was 
now much more concerned about his health than otherwise 
expected. 

In a February 1999 letter, a counselor at a Vet Center stated 
that he had first seen the veteran for PTSD symptoms in 
September 1998.  He stated that, since retiring, the veteran 
had been having nightmares and daily thoughts about his 
experience in the war.  He indicated that the veteran still 
worked to keep busy but was having a difficult time with his 
symptoms.  He explained that the veteran's answers on the 
Mississippi Scale for Combat-Related PTSD were well below the 
cut off score for PTSD.  From the interview, it appeared that 
the veteran had minimized his responses on the Mississippi 
scale.  The more significant answers on the scale included 
the following:  he is sometimes able to get emotionally close 
to others, sometimes he has nightmares of his experiences in 
the military that really happened, and he is never able to 
fall asleep and stay asleep and awakens only when the alarm 
goes off.  The veteran said that he and his wife slept in 
separate beds due to his restlessness.  He said he averaged 
about five hours of sleep a night during the past five years.  
He would occasionally wonder why he was still alive when 
others had died.  Sometimes he would not laugh or cry in 
situations in which others would.  He frequently jumped at 
unexpected noises.  He said he would sometimes lose his cool 
and explode over minor everyday things.  

The veteran was afforded an additional VA psychiatric 
examination in May 1999.  The veteran told the examiner that 
he retired in 1992 after owning a watch store for almost 43 
years.  He said his current symptoms involved flashbacks and 
nightmares about his war experience.  He explained that his 
flashbacks could occur at any time and be triggered by any 
thought.  He described episodes of anxiety and said he was 
becoming more edgy and upset "over little things."  

Mental status examination revealed that the veteran 
maintained good eye contact and was appropriately dressed and 
groomed.  His speech was clear and coherent.  He was oriented 
to name, place, date, and present situation, and had adequate 
recall of recent and remote events.  His attention and 
concentration were good.  He appeared to be of average 
intelligence, with no abnormal thought processes.  He denied 
delusions, hallucinations and abnormal impulses.  There was 
no indication of ritualistic or obsessive attitudes.  He 
appeared somewhat anxious during the interview, but there was 
no evidence of any panic attack or reaction.  His affect and 
mood were appropriate, and his insight and judgment were 
intact.  No indication of any organic process was present.  
The examiner noted that the veteran seemed to "warm up" as 
the interview progressed, with pleasant and cooperative 
communication.  

The examiner rendered Axis I diagnoses of (1) PTSD, minimal, 
prolonged, service connection, and (2) anxiety disorder 
without agoraphobia, non-service connected, secondary to 
current medical condition.  Under Axis IV, for psychosocial 
stressors, the examiner noted " mild to moderate: serious 
medical problems, persistent symptoms of his war experience, 
minimal in severity."  A GAF score of 70 was assigned.  The 
examiner added that the veteran's PTSD symptoms had lessened, 
although he continued to experience flashbacks and nightmares 
of his war experience.  The examiner recommended that the 
current disability rating for PTSD be maintained, with re-
evaluation in the next year or two.

2.  Analysis

The veteran's PTSD is currently evaluated as 30 percent 
disabling under the criteria for rating mental disorders.  
Under these criteria, a 30 percent evaluation is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 30 percent 
for PTSD since the initial grant of service connection.  The 
evidence shows that his PTSD is most consistent with a 30 
percent rating under the above criteria, as his primary 
symptoms involve flashbacks and nightmares about his war 
experiences which have caused chronic sleep impairment and 
hypervigilence.  This can fairly be said to result in 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, as listed in the 
criteria for a 30 percent rating.  His symptoms, however, do 
not meet the criteria for a higher evaluation.  

The clinical evidence shows that the veteran has virtually 
none of the manifestations described in the criteria for a 50 
percent evaluation.  The veteran has described occasional 
mood swings and periods of anxiety, which could be considered 
a disturbance of motivation and mood.  However, at no time 
during the pendency of this claim has he demonstrated a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.  In this respect, mental status examinations 
showed no impairment in speech, memory, judgment, or abstract 
thinking.  While his affect was described as tense and 
apprehensive when examined in July 1998, it was never 
characterized as flat.  He also reported being able to 
maintain loving and caring attitudes toward others, and at no 
time indicated that he had difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board also places significant weight on the fact that the 
veteran was assigned a GAF score of 70 by two VA examiners.  
Under the DSM-IV, a score of 70 is consistent with some mild 
symptoms (depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  Under these 
circumstances, the veteran's PTSD does not meet the criteria 
for a 50 percent evaluation under the criteria for evaluating 
mental disorders. 

The Board recognizes that the veteran may have one of the 
symptoms described in the criteria for a 70 percent 
evaluation.  In particular, the July 1998 VA examination 
report noted that the veteran had obsessive compulsive 
ideation concerning his health.  The criteria for a 70 
percent evaluation list "obsessional rituals which interfere 
with routine activities."  However, while the veteran 
appears to have obsessive compulsive ideation, no rituals 
have been described.  There also is no indication that such 
obsessive compulsive ideation has interfered with any routine 
activities.  As such, the veteran's obsessive compulsive 
ideation is insufficient to warrant an evaluation in excess 
of 30 percent at any time since the initial grant of service 
connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's PTSD since the initial grant of service 
connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 





C.  Sensitive Scar

The November 1998 rating decision on appeal granted service 
connection for a sensitive scar associated with the veteran's 
shell fragment wound.  The RO assigned a 10 percent 
disability evaluation, effective as of June 1998.  The 
veteran disagreed with the 10 percent evaluation, and this 
appeal ensued.  The Board must therefore consider assigning 
staged ratings for his scar since the initial date of service 
connection.  See Fenderson, 12 Vet. App. at 120-21. 

In rating the veteran's scar, the RO considered an August 
1998 VA examination report.  The pertinent symptoms at that 
time involved occasionally sharp, stabbing pain in the 
scarred area.  Objectively, the scar measured 2 inches in 
transverse diameter and was located on the right anterior 
thigh in the medial region.  There was tenderness to light 
touch over the scar, which was smooth with no adherence or 
ulceration.  Depression of approximately 1/2 inch in depth was 
present at the mid-portion of the scar.  No inflammation or 
keloid formation was noted.  The color of the scar was 
similar to the surrounding skin.  The examiner described mild 
disfigurement.  The pertinent diagnosis was "scar of the 
right anterior thigh." 

When examined by VA in April 1999, the examiner observed a 
depressed scar at the right anterior thigh measuring 6 cm.  
It was sensitive to touch, but had no ulceration, 
inflammation, edema or keloid formation.  The scar was 
prominent and slightly darker than the surrounding skin.  The 
impression was "scar, residual of shrapnel injury to the 
right thigh."  

The RO evaluated the veteran's scar as 10 percent disabling 
under Diagnostic Code 7804, which provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  As this is the maximum rating allowed 
under this diagnostic code, the Board must determine whether 
any other diagnostic code affords the veteran an evaluation 
in excess of 10 percent for his scar. 

Under Diagnostic Code 7805, scars are evaluated on the basis 
of limitation of function of the affected part.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805. 
The Board notes that if symptomatology associated with a 
wound scar is separate and distinct from symptomatology 
associated with the diagnostic code criteria for muscle 
injury, then the disability may be considered for a separate 
rating.  The Board notes that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), it was held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which provided 
that a veteran may not be rated separately for the described 
conditions.  Therefore, the conditions were to be rated 
separately under 38 C.F.R.   § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261.  The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.

In this case, no distinct symptomatology concerning 
limitation of function of the right thigh has been identified 
resulting solely from the scar.  Clinical findings show the 
veteran's scar to be tender, which has already been 
compensated under Diagnostic Code 7804.  However, there is no 
evidence of any weakness or limitation in range of motion of 
the right lower extremity as a result of the scar.  Rather, 
such weakness and limitation of function has been attributed 
to injury to Muscle Group XIV, which has been compensated 
under the criteria for evaluating muscle injuries.  Thus, no 
distinct symptomatology from this scar has been identified 
which would warrant a separate rating in excess of 10 percent 
under Diagnostic Code 7805.  Accordingly, the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for his service-connected 
sensitive scar since the initial date of service connection.




D.  Consideration of an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In the present case, there has been no showing that any of 
the disabilities under consideration have independently 
caused marked interference with employment (beyond that 
interference contemplated in the assigned ratings), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  The veteran indicated that he retired in 1992 
after owning his own jewelry store for many years.  At no 
time did he indicate that he retired early due to any of his 
service-connected disabilities at issue.  Thus, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for nerve damage of the right leg is denied.

In the absence of evidence of a well-grounded claim, service 
connection for arthritis of the right leg is denied.

In the absence of evidence of a well-grounded claim, service 
connection for varicose veins is denied.

As a matter of law, service connection for nicotine 
dependence is denied.

In the absence of evidence of a well-grounded claim, service 
connection for emphysema is denied.

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a cold injury is denied.

A disability evaluation in excess of 10 percent for residuals 
of a shell fragment wound of the right thigh is denied.

An initial disability evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.

An initial disability evaluation in excess of 10 percent for 
a sensitive scar is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

